Title: Thomas Jefferson to Louis H. Girardin, 21 December 1814
From: Jefferson, Thomas
To: Girardin, Louis Hue


          Th: Jefferson to mr Girardin.  Monticello Dec. 21. 14.
          I thank you for the gazettes, review, & Cootes’s history, all of which I have read, except the last, which I have sufficiently examined to see that it is valuable as a repertory only, without any particular merit. on your mention of Mellish’s opinion of the tenets which distinguish the two political parties of this country, I recollected I had written him a letter on the subject of that opinion, and was searching for it to shew it to you when you took your leave. I now send it for your perusal. you will percieve that I analyse the federalists into 3. sections. 1. the Essex junto who are Anglomen, Monarchists, & Separatists. 2. the Hamiltonians, who are Anglomen & Monarchists, but not Separatists. 3. the common mass of federalists who are Anglomen, but neither Monarchists nor Seperatists. the return of this letter with that to mr Adams when perused to satisfaction is requested. I salute you with esteem & respect.
        